Citation Nr: 0737516	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.	

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from September 1955 to May 
1959.  His DD Form 214 indicates a Military Occupational 
Specialty (MOS) of rifleman. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

In a June 2005 decision, the Board denied service connection 
for bilateral hearing loss and tinnitus.  The veteran 
appealed the Board's June 2005 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2007 
memorandum decision with Judgment entered the following 
month, the Court set aside the June 2005 Board decision and 
remanded the matters to the Board for further adjudication 
consistent with the memorandum decision.  As such, these 
matters are again before Board for appellate review, but they 
will first require development to comply with the memorandum 
decision.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In setting aside the June 2005 Board decision, the Court 
found support in the record for the appellant's argument that 
the Board relied on an inadequate VA medical examination 
report, dated in 2003, to deny the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The 2003 VA audiological examiner opined that the veteran's 
hearing loss and tinnitus were not related to his military 
service.  The Court noted that the 2003 opinion was based on 
a medical record reflecting normal hearing at the time of 
separation from service and reflecting a lack of any evidence 
in the veteran's service medical records to support his 
statements that his symptoms of tinnitus began while he was 
in service.  The Court found the 2003 medical examination 
report was conclusory in nature, and raised more questions 
than it answered.  The Court found the Board's failure to 
seek clarification or explain why such clarification was not 
needed rendered the Board's statement of its reasons and 
bases inadequate.  The Board notes that the record does not 
contain any other clinical opinions, VA or private, 
concerning the etiology of the veteran's hearing loss and 
tinnitus.  Based on the foregoing, the Board finds that 
another VA clinical examination and opinion, with a thorough 
rationale, would be useful prior to further appellate 
consideration of the issues on appeal.  

Further, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the veteran has not 
received notice regarding the assignment of a disability 
rating or effective date, in the event of award of the 
benefit sought, the Board finds that corrective notice should 
be sent to the veteran to so comply.

Finally, in a June 2007 statement, the veteran's 
representative indicated that the veteran may have received 
VA treatment since 2005.  In this regard, it is noted that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Despite VA records being considered in the 
constructive possession of VA adjudicators, the Board finds 
that VA's duty to assist does not apply here because the 
claimant has not furnished VA with information sufficient to 
locate these records.  38 U.S.C.A. § 5103A(c)(2).  The Board 
initially notes that the June 2007 statement did not indicate 
that the veteran had received VA treatment specifically for 
hearing loss or tinnitus.  The Board also observes that 
information useful to locating these records, such as the 
place or date of treatment, was not supplied.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  Therefore, unless the veteran 
adequately identifies the date(s) and place(s) of VA 
treatment for either hearing loss or tinnitus in response to 
a forthcoming VCAA letter, the Board finds that no further 
development is necessary regarding these records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for bilateral hearing loss and 
tinnitus in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2006), 38 C.F.R. § 3.159 (2007), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  Ask that the 
veteran submit any pertinent evidence in 
his possession (not already submitted) 
and/or notify VA of any audiological 
treatment at a VA or private facility.  
Include an explanation of the information 
and evidence needed to establish a 
disability rating and effective date, per 
Dingess/Hartman.   

2.  After obtaining and associating with 
the record any adequately identified 
treatment reports in response to the 
above VCAA letter, schedule the veteran 
for an audiological examination, with the 
appropriate specialist, to determine the 
nature and etiology of his bilateral 
hearing loss and tinnitus.  

The examiner should discuss the 
underlying disabilities and whether the 
veteran's hearing loss and tinnitus were 
progressive over time or whether they 
manifested immediately upon exposure to 
loud noises, such that the failure to 
report the hearing loss and tinnitus at 
the time of separation would be unusual.  
The Board is particularly interested in 
determining whether the veteran's hearing 
loss is the result of noise exposure 
during active duty from September 1955 to 
May 1959, when he, as a rifleman, was 
exposed to machine gun fire and other 
acoustic trauma.  The examiner should 
also consider the 2003 VA examination 
report, to include the veteran's 
statements and examiner's findings and 
opinions therein.

After such discussion, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater) 
that the veteran's hearing loss and/or 
tinnitus are etiologically related to 
service.  Additionally, the examiner 
should note if either hearing loss and/or 
tinnitus manifested to degree of 10 
percent or more within a year from the 
date of separation from service, May 22, 
1959, including bsed on his reported 
history of symptoms.

The claims folder should be reviewed in 
conjunction with this evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales, to 
include specific references to the 
evidence of record where appropriate. 

3.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
bilateral hearing loss and tinnitus on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



